                 Case 2:19-cr-00149-MCE Document 26 Filed 06/17/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL W. REDDING
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:19-CR-00149-MCE
12                                 Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                           ORDER
14   MANUEL S. CARDENAS &                                 DATE: June 18, 2020
     GENARO L. MERINO,                                    TIME: 10:00 a.m.
15                                                        COURT: Hon. Morrison C. England, Jr.
                                   Defendants.
16

17
                                                 STIPULATION
18
            1.       By previous order, this matter was set for status on June 18, 2020.
19
            2.       By this stipulation, defendants now move to continue the status conference until August
20
     13, 2020, and to exclude time between June 18, 2020, and August 13, 2020, under Local Code T4.
21
            3.       The parties agree and stipulate, and request that the Court find the following:
22
                     a)     The government has represented that the discovery associated with this case
23
            includes over 900 pages of discovery – including reports and photographs – and more than 80
24
            video or audio recordings. All of this discovery has been either produced directly to counsel
25
            and/or made available for inspection and copying.
26
                     b)     Counsel for defendants desire additional time to consult with their clients, review
27
            the discovery, research the legal ramifications of the factual basis related to the charges, discuss
28
            potential options, discuss plea negotiations, investigate, prepare motions, and otherwise prepare

      STIPULATION REGARDING EXCLUDABLE TIME               1
30    PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:19-cr-00149-MCE Document 26 Filed 06/17/20 Page 2 of 3


 1        for trial.

 2                 c)    Counsel for defendants believe that failure to grant the above-requested

 3        continuance would deny them the reasonable time necessary for effective preparation, taking into

 4        account the exercise of due diligence.

 5                 d)    The government does not object to the continuance.

 6                 e)    Based on the above-stated findings, the ends of justice served by continuing the

 7        case as requested outweigh the interest of the public and the defendant in a trial within the

 8        original date prescribed by the Speedy Trial Act.

 9                 f)    For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

10        et seq., within which trial must commence, the time period of June 18, 2020 to August 13, 2020,

11        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

12        because it results from a continuance granted by the Court at defendant’s request on the basis of

13        the Court’s finding that the ends of justice served by taking such action outweigh the best interest

14        of the public and the defendant in a speedy trial.

15        //

16        //

17        //

18        //

19        //

20        //

21        //

22        //

23        //

24        //

25        //

26        //

27        //

28        //

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00149-MCE Document 26 Filed 06/17/20 Page 3 of 3


 1          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: June 15, 2020                                      MCGREGOR W. SCOTT
 7                                                             United States Attorney
 8
                                                               /s/ MICHAEL W. REDDING
 9                                                             MICHAEL W. REDDING
                                                               Assistant United States Attorney
10

11
     Dated: June 15, 2020                                      /s/ Erin J. Radekin
12                                                             ERIN J. RADEKIN
                                                               Counsel for Defendant
13                                                             MANUEL S. CARDENAS
     Dated: June 15, 2020                                      /s/ Jerome Price
14                                                             JEROME PRICE
                                                               Counsel for Defendant
15                                                             GENARO L. MERINO
16

17

18                                                     ORDER
19          IT IS SO ORDERED.
20 Dated: June 16, 2020

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME                3
30    PERIODS UNDER SPEEDY TRIAL ACT
